MEMORANDUM **
David Frederick Thornton appeals from the 96-month sentence imposed following his guilty plea to mail fraud, in violation of 18 U.S.C. § 1341, wire fraud, in violation of 18 U.S.C. § 1343, and impersonation of a federal officer, in violation of 18 U.S.C. §§ 912 and 2. We have jurisdiction under 28 U.S.C. § 1291.
Thornton contends ' that the district court violated his Sixth Amendment rights by ordering restitution. This contention is foreclosed by United States v. Bussell, 414 F.3d 1048, 1060 (9th Cir.2005).
*766As appellant was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory, we remand to the sentencing court for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en bane).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.